United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1486
Issued: February 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 8, 2011 appellant filed a timely appeal from a February 23, 2011 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant has more than an 18 percent impairment of the right leg
for which he received a schedule award.
On appeal, appellant’s attorney asserts that the weight of the medical evidence rests with
the opinion of appellant’s attending physician or there is a conflict in medical evidence.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 18, 2003 appellant, then a 41-year-old letter carrier, filed an occupational
disease claim, alleging that his employment duties caused a torn tendon in his right foot.
Dr. Harold Schoenhaus, a podiatrist, performed a right posterior tendon repair on April 23, 2003.
On September 17, 2003 he removed an implant in the right foot. In a March 30, 2004 treatment
note, Dr. Schoenhaus reported that appellant was pleased with the results of his surgery and
would be seen on an as needed basis.
On July 26, 2010 appellant filed a schedule award claim. In a May 4, 2010 report,
Dr. David Weiss, an osteopath, reviewed the medical records, appellant’s medical history and
noted his complaint of daily right foot pain with stiffness. He noted that appellant was employed
full time as a letter carrier and had difficulties in activities of daily living including climbing
stairs, going from a seated to a standing position and difficulty with prolonged driving.
Appellant had a lower extremity activity scale (LEAS) score of 11/18 or a 39 percent lower
extremity disability. Dr. Weiss provided findings on Physical Examination (GMPE) of the right
foot, noting tenderness over the posterior tibial tendon. Range of motion testing was performed
three times and dorsal and plantar flexion were diminished. Appellant had a pes planus
deformity and a “too many toe” sign. He was unable to perform a single heel raise, consistent
with a posterior tibial dysfunction. Dr. Weiss diagnosed: cumulative and repetitive trauma
disorder; posterior tibial tendon dysfunction with longitudinal tear to the right ankle; acquired
pes planus deformity to the right foot; status post right posterior tibial tendon and subtalar joint
implant to the right ankle joint in April 2003; retained painful implant to the right foot; status
post removal of implant to the right foot in September 2003; and degenerative joint disease of the
right ankle joint, by clinical impression. He rated appellant’s impairment under the sixth edition
of the A.M.A., Guides2 which was based on the history provided by appellant, GMPE,
employment duties and a review of medical records, under Table 16-2, Ankle Regional Grid,
appellant had a class 3 impairment due to a posterior tibial tendon tear with a fixed deformity or
a 34 percent impairment. Dr. Weiss stated that appellant had a net adjustment score of one
percent for Functional History (GMFH) and net adjustment scores of two each for GMPE and
Clinical Studies (GMCS). He applied the net adjustment formula, finding a net adjustment of
minus 4, which yielded a final right lower extremity impairment rating of 28 percent, with a date
of maximum medical improvement of May 4, 2010.
By report dated August 4, 2010, Dr. Arthur Berman, a Board-certified orthopedic surgeon
and OWCP medical adviser, reviewed the medical record. He found that the rating of Dr. Weiss
under Table 16-2, of a class 3 impairment, was not be appropriate because on examination
appellant had flexibility. Dr. Berman maintained that a class 2 impairment would be more
appropriate, with a flexible deformity and loss of specific tendon function, for a grade C, or a
default value of 16 percent. He offered an alternative option, under Table 16-2, of a class 1
impairment for a subtalar fusion, which he rated as class C or a 10 percent impairment.
Dr. Berman stated that appellant had net adjustment scores of 1 for GMFH, grade modifier of 2
for GMPE and grade modifier of 2 for GMCS. He applied the net adjustment formula, finding
that appellant had an adjustment of plus 2, which would increase his total right lower extremity
2

A.M.A., Guides (6th ed. 2008).

2

impairment to 18 percent and agreed that the date of maximum medical improvement was
May 4, 2010.
In an August 18, 2010 decision, appellant was granted a schedule award for an 18 percent
impairment of the right lower extremity, for a total of 51.84 weeks, to run from May 4, 2010 to
May 1, 2011. His attorney requested a hearing on August 23, 2010. At the hearing, held by
video conference on December 17, 2010, appellant testified that he was still a letter carrier. He
stated that he now delivered mail using a truck and did not do as much walking. Appellant still
had sharp pains on a daily basis, difficulty coming down stairs and had deformed toes. Counsel
argued that the opinion of Dr. Weiss should be given weight or a conflict in medical evidence
had been created.
In a February 23, 2011 decision, OWCP’s hearing representative affirmed the August 18,
2010 decision.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.6
For decisions issued after May 1, 2009, the sixth edition is to be used.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on GMFH, GMPE and GMCS.9 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).10 Under Chapter 2.3, evaluators are directed to
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

A.M.A., Guides, supra note 2 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
9

Id. at 494-531.

10

Id. at 521.

3

provide reasons for their impairment rating choices, including choices of diagnoses from
regional grids and calculations of modifier scores.11
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.12 The implementing regulations
states that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.13 When there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.14
ANALYSIS
The Board finds that a conflict in medical evidence arose regarding the degree of
impairment to appellant’s right leg. The accepted condition is right tibial tendon dysfunction
with surgical repair. In a May 4, 2010 report, Dr. Weiss advised that on GMPE appellant had
decreased dorsal and plantar flexion, a pes planus deformity, and “too many toe” sign. Under
Table 16-2, Ankle Regional Grid, appellant had a class 3 impairment due to a posterior tibial
tendon tear with a fixed deformity for a 34 percent impairment. Dr. Weiss described modifiers
and applied the net adjustment formula, finding a net adjustment of minus 4, which yielded total
impairment of 28 percent, with a date of maximum medical improvement of May 4, 2010.
Dr. Berman, OWCP’s medical adviser, disagreed with the impairment of Dr. Weiss.
impairment evaluation, because he indicated that appellant had ankle flexibility. He stated class
2 impairment would be more appropriate, with a grade C and a default value of 16 percent.
Dr. Berman also offered an alternative option, under Table 16-2, a class 1 impairment for a
subtalar fusion, which he rated as class C for a 10 percent impairment. He also applied the net
adjustment formula, indicating that appellant had an adjustment of plus 2, which would increase
his total right lower extremity impairment to 18 percent, and agreed that the date of maximum
medical improvement was May 4, 2010.
Table 16-2 provides that for a muscle/tendon impairment, a fixed deformity and loss of
specific tendon function is rated as class 3 with a C default rating of 34 percent. The table
indicates that a flexible deformity and loss of specific function is rated as class 2 with a C default

11

Id. at 23-28.

12

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

13

20 C.F.R. § 10.321.

14

V.G., 59 ECAB 635 (2008).

4

rating of 16 percent.15 Dr. Weiss found a fixed deformity and Dr. Berman found a flexible
deformity.
If there is disagreement between OWCP’s medical adviser and the employee’s physician,
OWCP will appoint a third physician who shall make an examination.16 For a conflict to arise,
the opposing physician’s viewpoints must be of virtually equal weight and rationale.17 The
Board finds the opinions of Dr. Weiss and Dr. Berman to be of equal weight. As to the extent of
permanent impairment.18 The Board will set aside the February 23, 2011 schedule award
decision and remand the case for OWCP to refer appellant to an impartial medical specialist to
resolve the conflict. After such further development as it deems necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds this case is not in posture for decision due to a conflict in medical
evidence.

15

A.M.A., Guides, supra note 2 at 501.

16

Supra note 12.

17

Darlene R. Kennedy, 57 ECAB 414 (2006).

18

The Board also notes that Dr. Berman’s application of the net adjustment formula contained an error. Using
Dr. Weiss modifier, (GMFH of 1 minus CDX of 2 yields -1) + (GMPE of 2 -- CDX of 2 yields 0) + (GMCS of 2 -CDX of 2 yields 0) for a net adjustment of minus , not the plus 2 found by Dr. Berman.

5

ORDER
IT IS HEREBY ORDERED THAT the February 23, 2011 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for proceedings
consistent with this decision of the Board.
Issued: February 8, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

